           Case 3:18-cv-01496-JD Document 30-1 Filed 12/12/18 Page 1 of 2


 1 Joseph R. Saveri (State Bar No. 130064)
   Nicomedes Sy Herrera (State Bar No. 275332)
 2 Kevin Rayhill (State Bar No. 267496)
   Kyla Gibboney (State Bar No. 301441)
 3 V Chai Oliver Prentice (State Bar No. 309807)
   JOSEPH SAVERI LAW FIRM, INC.
 4 601 California Street, Suite 1000
   San Francisco, California 94108
 5 Telephone: (415) 500-6800
   Facsimile: (415) 395-9940
 6 Email: jsaveri@saverilawfirm.com
          nherrera@saverilawfirm.com
 7        krayhill@saverilawfirm.com
          kgibboney@saverilawfirm.com
 8        vprentice@saverilawfirm.com

 9 Attorneys for Plaintiffs
10                                UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN FRANCISCO DIVISION

13 UNITED STATES OF AMERICA; STATES                 Case No.: 3:18-cv-01496-JD
   OF CALIFORNIA, COLORADO,
14 CONNECTICUT, DELAWARE, FLORIDA,                  [PROPOSED] ORDER AUTHORIZING
   GEORGIA, HAWAII, ILLINOIS, INDIANA,              AND APPOINTING AGENT FOR
15 IOWA, LOUISIANA, MICHIGAN,                       SERVICE OF PROCESS ON
   MINNESOTA, MONTANA, NEVADA, NEW                  DEFENDANT DR. FALK PHARMA
16 JERSEY, NEW MEXICO, NEW YORK,                    GMBH IN GERMANY PURSUANT TO
   NORTH CAROLINA, OKLAHOMA, RHODE                  THE HAGUE SERVICE CONVENTION
17 ISLAND, TENNESSEE, TEXAS, VERMONT,
   AND WASHINGTON; THE
18 COMMONWEALTHS OF
   MASSACHUSETTS AND VIRGINIA; AND
19 THE DISTRICT OF COLUMBIA,

20 ex rel. ZACHARY SILBERSHER,

21                       Plaintiffs,

22              v.

23 VALEANT PHARMACEUTICALS
   INTERNATIONAL, INC., VALEANT
24 PHARMACEUTICALS INTERNATIONAL,
   SALIX PHARMACEUTICALS, LTD., SALIX
25 PHARMACEUTICALS, INC., AND DR.
   FLAK PHARMA GMBH,
26
                Defendants.
27

28

                                                                        Case No. 3:18-cv-01496-JD
          [PROPOSED] ORDER AUTHORIZING AND APPOINTING AGENT FOR SERVICE OF PROCESS ON
                          DEFENDANT DR. FALK PHARMA GMBH IN GERMANY
           Case 3:18-cv-01496-JD Document 30-1 Filed 12/12/18 Page 2 of 2



 1          Before the Court is Plaintiff-Relator Zachary Silbersher’s (“Relator”) unopposed

 2 application to appoint and authorize Civil Action Group, d/b/a APS International, Ltd., to serve as

 3 agent for service of process on defendant Dr. Falk Pharma GmbH in the Federal Republic of

 4 Germany pursuant to The Hague Convention on The Service Abroad of Judicial And Extrajudicial

 5 Documents in Civil Or Commercial Matters.

 6          The Court, having considered Relator’s unopposed papers, finds that good cause has been

 7 shown, and hereby ORDERS:

 8          Civil Action Group, d/b/a APS International, Ltd., including its designated agents, is

 9 appointed and authorized to effect service of process on defendant Dr. Falk Pharma GmbH in the

10 Federal Republic of Germany. Service shall be effected according to any internationally agreed means,

11 the laws of the foreign country, or as directed by the foreign authority or the originating court if not

12 otherwise prohibited by international agreement or the laws of the foreign country, and in a manner

13 reasonably calculated to give notice.                            ISTRIC
                                                               TES D      TC
14          IT IS SO ORDERED.                                TA




                                                                                     O
                                                        S




                                                                                      U
                                                       ED




15




                                                                                       RT
                                                                               D
                                                                         RDERE
                                                   UNIT




16 DATE: December 14, 2018                                         S O O
                                                              T ISJames Donato
                                                            IJudge


                                                                                            R NIA
17                                                          United States District Court
                                                                                      to
                                                   NO




18
                                                                     e J a m e s Dona       FO
                                                                Judg
                                                     RT




19
                                                                                        LI


                                                            ER
                                                       H




                                                                                     A



20                                                               N                      C
                                                                     D IS T IC T   OF
21                                                                         R

22

23

24

25

26
27

28

                                               2                         Case No. 3:18-cv-01496-JD
        [PROPOSED] ORDER AUTHORIZING CIVIL ACTION GROUP, D/B/A APS INTERNATIONAL, LTD., TO
          EFFECTUATE SERVICE OF PROCESS ON DEFENDANT DR. FALK PHARMA GMBH IN GERMANY
